     Case 2:20-cv-00862-WBS-EFB Document 17 Filed 08/28/20 Page 1 of 5

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   LEWIS CARL PRINCE and ESTHER         NO.   2:20-cv-00862 WBS EFB
     PRINCE, husband and wife,
13
                   Plaintiffs,
14
          v.
15
     THE COUNTY OF PLUMAS, a
16   political subdivision of the
     State of California, PLUMAS
17   COUNTY SHERIFF’S OFFICE, a
     public entity of the County
18   of Plumas, GREG HAGWOOD,
     former Plumas County Sheriff,
19   in his individual and
     official capacities, BJORN
20   JAMES BERG, in his individual
     and official capacities, DOES
21   I-XV, inclusive, BLACK &
     WHITE CORPORATIONS I-V; ABLE
22   & BAKER PUBLIC ENTITIES I-V,
23                 Defendants.
24

25                                 ----oo0oo----

26                        STATUS (PRETRIAL SCHEDULING) ORDER

27              After reviewing the parties’ Joint Status Report, the

28   court hereby vacates the Status (Pretrial Scheduling) Conference
                                          1
     Case 2:20-cv-00862-WBS-EFB Document 17 Filed 08/28/20 Page 2 of 5

1    scheduled for August 31, 2020, and makes the following findings

2    and orders without needing to consult with the parties any

3    further.

4    I.    SERVICE OF PROCESS

5               All non-fictitious defendants have been served, and no

6    further service is permitted without leave of court, good cause

7    having been shown under Federal Rule of Civil Procedure 16(b).

8    II.   JOINDER OF PARTIES/AMENDMENTS

9               No further joinder of parties or amendments to

10   pleadings will be permitted except with leave of court, good

11   cause having been shown under Federal Rule of Civil Procedure

12   16(b).   See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

13   (9th Cir. 1992).

14   III. JURISDICTION/VENUE

15              Jurisdiction is predicated upon federal question

16   jurisdiction, 28 U.S.C. § 1331, because plaintiffs’ claims arise

17   under 42 U.S.C. § 1983.      The court has jurisdiction over

18   plaintiffs’ state law claims under 28 U.S.C. § 1367.          Venue is

19   undisputed and hereby found to be proper.

20   IV.   DISCOVERY
21              The parties agreed to serve the initial disclosures

22   required by Federal Rule of Civil Procedure 26(a)(1) on or before

23   August 20, 2020.

24              The parties shall disclose experts and produce reports

25   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

26   later than January 8, 2021.      With regard to expert testimony
27   intended solely for rebuttal, those experts shall be disclosed

28   and reports produced in accordance with Federal Rule of Civil
                                          2
     Case 2:20-cv-00862-WBS-EFB Document 17 Filed 08/28/20 Page 3 of 5

1    Procedure 26(a)(2) on or before February 16, 2021.

2               All discovery, including depositions for preservation

3    of testimony, is left open, save and except that it shall be so

4    conducted as to be completed by April 2, 2021.         The word

5    “completed” means that all discovery shall have been conducted so

6    that all depositions have been taken and any disputes relevant to

7    discovery shall have been resolved by appropriate order if

8    necessary and, where discovery has been ordered, the order has

9    been obeyed.    All motions to compel discovery must be noticed on

10   the magistrate judge’s calendar in accordance with the local

11   rules of this court and so that such motions may be heard (and

12   any resulting orders obeyed) not later than April 2, 2021.

13   V.    MOTION HEARING SCHEDULE

14              All motions, except motions for continuances, temporary

15   restraining orders, or other emergency applications, shall be

16   filed on or before June 3, 2021.         All motions shall be noticed

17   for the next available hearing date.        Counsel are cautioned to

18   refer to the local rules regarding the requirements for noticing

19   and opposing such motions on the court’s regularly scheduled law

20   and motion calendar.
21   VI.   FINAL PRETRIAL CONFERENCE

22              The Final Pretrial Conference is set for August 2,

23   2021, at 1:30 p.m. in Courtroom No. 5.        The conference shall be

24   attended by at least one of the attorneys who will conduct the

25   trial for each of the parties and by any unrepresented parties.

26              Counsel for all parties are to be fully prepared for
27   trial at the time of the Pretrial Conference, with no matters

28   remaining to be accomplished except production of witnesses for
                                          3
     Case 2:20-cv-00862-WBS-EFB Document 17 Filed 08/28/20 Page 4 of 5

1    oral testimony.     Counsel shall file separate pretrial statements,

2    and are referred to Local Rules 281 and 282 relating to the

3    contents of and time for filing those statements.          In addition to

4    those subjects listed in Local Rule 281(b), the parties are to

5    provide the court with: (1) a plain, concise statement which

6    identifies every non-discovery motion which has been made to the

7    court, and its resolution; (2) a list of the remaining claims as

8    against each defendant; and (3) the estimated number of trial

9    days.

10              In providing the plain, concise statements of

11   undisputed facts and disputed factual issues contemplated by

12   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

13   that remain at issue, and any remaining affirmatively pled

14   defenses thereto.     If the case is to be tried to a jury, the

15   parties shall also prepare a succinct statement of the case,

16   which is appropriate for the court to read to the jury.

17   VII. TRIAL SETTING

18              The jury trial is set for October 5, 2021 at 9:00 a.m.

19   The parties estimate that the trial will last seven days.

20   VIII.      SETTLEMENT CONFERENCE
21              A Settlement Conference will be set at the time of the

22   Pretrial Conference.     All parties should be prepared to advise

23   the court whether they will stipulate to the trial judge acting

24   as settlement judge and waive disqualification by virtue thereof.

25              Counsel are instructed to have a principal with full

26   settlement authority present at the Settlement Conference or to
27   be fully authorized to settle the matter on any terms.          At least

28   seven calendar days before the Settlement Conference counsel for
                                          4
     Case 2:20-cv-00862-WBS-EFB Document 17 Filed 08/28/20 Page 5 of 5

1    each party shall submit a confidential Settlement Conference

2    Statement for review by the settlement judge.         If the settlement

3    judge is not the trial judge, the Settlement Conference

4    Statements shall not be filed and will not otherwise be disclosed

5    to the trial judge.

6    IX.   MODIFICATIONS TO SCHEDULING ORDER

7               Any requests to modify the dates or terms of this

8    Scheduling Order, except requests to change the date of the

9    trial, may be heard and decided by the assigned Magistrate Judge.

10   All requests to change the trial date shall be heard and decided

11   only by the undersigned judge.

12               IT IS SO ORDERED.

13   Dated:   August 28, 2020

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          5
